Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


                                   No. 21-BG-738

                      IN RE JEWEL M. HARMON, RESPONDENT.

        A Member of the Bar of the District of Columbia Court of Appeals
                        (Bar Registration No. 441232)

           On Report and Recommendation of the Board on Professional
                   Responsibility Ad Hoc Hearing Committee
                  Approving Petition for Negotiated Discipline
                       (DDNs 289-15, 104-16 & 224-17)

                            (Decided February 3, 2022)

Before MCLEESE and DEAHL, Associate Judges, and WASHINGTON, Senior Judge.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1(d) regarding the appropriate citation of this opinion.



      In this disciplinary matter, an Ad Hoc Hearing Committee recommends

approval of a petition for negotiated attorney discipline. See D.C. Bar R. XI,

§ 12.1(c). Respondent Jewel M. Harmon voluntarily acknowledged that she failed

to provide competent representation to clients in three separate probate matters. As

a result, Respondent violated D.C. Rules of Professional Conduct 1.1(b), 1.3(a),
                                          2


1.16(d), and 8.4(d). The proposed discipline is a sixty-day suspension, stayed in

favor of one year of probation with conditions.



      Having reviewed the Committee’s recommendation in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, § 12.1(d), we agree

that this case is appropriate for negotiated discipline and that the proposed

disposition is justified and not unduly lenient. See D.C. Bar R. XI, § 9(h)(2); In re

Mensah, 262 A.3d 1100, 1104 (D.C 2021) (per curiam); Board Prof. Resp. R.

17.5(a)(iii). Accordingly, it is



      ORDERED that Respondent Jewel M. Harmon is hereby suspended from the

practice of law in the District of Columbia for sixty days, with the suspension stayed

in favor of one year of probation with the following conditions:


             Within the first 30 days of the one-year probationary
             period, Respondent shall consult with the D.C. Practice
             Management Advisory Service (PMAS) about her case
             management system and provide Disciplinary Counsel
             with written confirmation of such consultation from
             PMAS. This consultation shall include discussion of how
             to ensure all filing deadlines and other obligations are
             timely met in the event Respondent’s health issues
             resurface. Within the first 90 days of the one-year
             probationary period, Respondent shall provide written
             confirmation that she has complied with any and all
             recommendations made by PMAS. Within the first six
             months of the one-year probationary period, Respondent
             shall attend six hours of ethics continuing legal education
                            3


courses, approved by Disciplinary Counsel, and provide
written confirmation of her attendance. Further, during
the entire one-year period, Respondent shall not be found
to have engaged in any misconduct in this or any other
jurisdiction. If Disciplinary Counsel has probable cause
to believe that Respondent has violated the terms of her
probation, Disciplinary Counsel may seek to revoke
Respondent’s probation pursuant to D.C. Bar R. XI, § 3
and Board Rule 18.3, and request that Respondent be
required to serve the suspension previously stayed herein,
consecutively to any other discipline or suspension that
may be imposed, and that her reinstatement to the practice
of law will be conditioned upon a showing of fitness.




                                                   So ordered.